Case 1:16-cv-04809-LDH-RML Document 43 Filed 09/29/18 Page 1 of 9 PageID #: 1947



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------x
 LAURA LEE JACOBSON,

                                    Plaintiff,
                                                                      MEMORANDUM AND ORDER
                           -against-                                  16-CV-04809 (LDH) (RML)

 KINGS COUNTY DEMOCRATIC COUNTY
 COMMITTEE; JUDICIAL SCREENING
 COMMITTEE FOR THE DEMOCRATIC PARTY
 IN AND FOR KINGS COUNTY; Hon. FRANK R.
 SEDDIO Individually and in His Official and
 Representative Capacity as County Chair of the
 Kings County Democratic County Committee;
 MARTIN W. EDELMAN Individually and in His
 Official and Representative Capacity as Chairperson
 of the Judicial Screening Committee for the
 Democratic Party in and for Kings County; STEVEN
 R. FINKELSTEIN; STEVE DECKER; ABAYOMI
 O. AJAIYEOBA; and, JOHN AND JANE DOES
 ## 1-20, so named as their identities are not yet known,
 intended to represent persons who had access to
 confidential information and/or records of candidate-
 Jacobson’s screening and results by Judicial Screening
 Committee for the Democratic Party in and for Kings
 County pertaining to plaintiff, who disclosed such
 materials outside of the Judicial Screening Committee
 for the Democratic Party in and for Kings County to
 Seddio, Kings County Democratic County Committee,
 Kings County Democratic County Committee’s media
 consultant George Artz, and inter alia, members of the
 public and the media, including, the New York Post,

                                     Defendants.
 -----------------------------------------------------------------x

 LASHANN DEARCY HALL, United States District Judge:

         Plaintiff Laura Lee Jacobson brings the instant action against Defendants Kings County

 Democratic County Committee (the “KCDCC”), the Judicial Screening Committee for the

 Democratic Party in and for Kings County (the “Screening Committee”), Frank Seddio, Martin



                                                          1
Case 1:16-cv-04809-LDH-RML Document 43 Filed 09/29/18 Page 2 of 9 PageID #: 1948



 Edelman, Steven Finkelstein, Steve Decker, Abayomi Ajaiyeoba, and John/Jane Does 1 for an

 alleged violation of her right to equal protection under the Fourteenth Amendment to the United

 States Constitution and Article I, § 11 of the New York State Constitution, breach of contract,

 libel and slander, and conspiracy to violate her rights under the Fourteenth Amendment as

 against the individual Defendants. Plaintiff seeks equitable relief as well as compensatory and

 punitive damages. Defendants move, pursuant to Federal Rule of Civil Procedure 12(b)(6), to

 dismiss the amended complaint.

                                               BACKGROUND 2

         Generally, in the state of New York, political committees, such as the KCDCC, select

 their own candidates to appear on the general election ballot for Supreme Court Justice

 vacancies. (Am. Compl. ¶¶ 97, 100, ECF No. 26.) The Screening Committee aids the KCDCC

 in this process. (See generally id. ¶ 25.) As outlined in the Screening Committee Rules (the

 “Rules”), the Screening Committee reviews, and if necessary, investigates the qualifications of

 candidates, categorizes each candidate as either “Qualified” or “Not qualified as this time,” and

 recommends candidates to the Executive Committee of the KCDCC. (Id. ¶ 25.) After the

 completion of the screening process, the KCDCC holds a judicial district convention, also known

 as a “closed primary election,” at which time the KCDCC selects individuals from the list of

 qualified candidates to appear on the general election ballot. (Id. ¶¶ 10–11, 32.)

         Plaintiff was elected to serve a 14-year term as a Supreme Court Justice in 2002. (Id.

 ¶¶ 9, 61.) On February 23, 2016, as part of the re-nomination process, Plaintiff sent her

 application to Defendant Martin Edelman, the chair of the Screening Committee. (Id. ¶¶ 40, 76.)


 1
   Plaintiff defines the John/Jane Does as persons associated with the Screening Committee and believed to have had
 access to Plaintiff’s “confidential information.”
 2
   The following facts are taken from the amended complaint and are assumed to be true for purposes of deciding the
 instant motion.

                                                         2
Case 1:16-cv-04809-LDH-RML Document 43 Filed 09/29/18 Page 3 of 9 PageID #: 1949



 On May 4, 2016, Plaintiff was interviewed by a two-person sub-committee of the Screening

 Committee, which Plaintiff alleges “went very nicely,” evidenced by not receiving any oral or

 written “areas of concern.” (Id. ¶ 41.) By letter dated May 26, 2016, Plaintiff was informed that

 the Screening Committee found her to be “Not qualified” and was not recommending her to the

 Executive Committee of the KCDCC for another term. (Id. ¶ 202.) The letter also advised

 Plaintiff of her rights to appeal the determination and to withdraw her application in order to

 avoid negative publication. (Id.) On June 1, 2016, Plaintiff appealed the Screening Committee’s

 findings. (Id. ¶ 49.) By letter dated June 8, 2016, Plaintiff was informed that her appeal was

 denied. (Id. ¶ 51.) In addition, the letter again informed Plaintiff that she could withdraw her

 application to prevent the Screening Committee’s negative findings from being reported to the

 Executive Committee of the KCDCC. (Id.) Plaintiff withdrew her candidacy on June 10, 2016.

 (Id. ¶ 52.)

         Following Plaintiff’s withdrawal, on July 13 and 15, 2016, the New York Post published

 articles reporting the Screening Committee’s finding that Plaintiff was “Not qualified.” (Id.

 ¶ 57.) The articles included statements from various sources, stating, inter alia, that Plaintiff was

 “not the brightest bulb in the courthouse” and that Plaintiff was “so disliked and considered so

 judicially mediocre that the committee found her unqualified, and then rejected her appeal.”

 (Id.)

                                     STANDARD OF REVIEW

         To withstand a Rule 12(b)(6) motion to dismiss, a complaint “must contain sufficient

 factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

 v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

 (2007)). A claim is facially plausible when the alleged facts allow the court to draw a



                                                    3
Case 1:16-cv-04809-LDH-RML Document 43 Filed 09/29/18 Page 4 of 9 PageID #: 1950



 “reasonable inference” of a defendant’s liability for the alleged misconduct. Id. While this

 standard requires more than a “sheer possibility” of a defendant’s liability, id., “[i]t is not the

 Court’s function to weigh the evidence that might be presented at trial” on a motion to dismiss,

 Morris v. Northrop Grumman Corp., 37 F. Supp. 2d 556, 565 (E.D.N.Y. 1999). Instead, “the

 Court must merely determine whether the complaint itself is legally sufficient, and, in doing so,

 it is well settled that the Court must accept the factual allegations of the complaint as true.”

 Id. (internal citations omitted).

                                            DISCUSSION

        The First Amendment to the United States Constitution provides that “Congress shall

 make no law respecting an establishment of religion, or prohibiting the free exercise thereof; or

 abridging the freedom of speech, or of the press; or the right of the people peaceably to

 assemble, and to petition the government for a redress of grievances.” U.S. Const. Amend. I.

 These First Amendment rights, “among the most precious of the liberties safeguarded by the Bill

 of Rights,” United Mine Workers of Am., Dist. 12 v. Illinois State Bar Ass’n, 389 U.S. 217, 222

 (1967), guarantee, among other things, “the freedom to join together in furtherance of common

 political beliefs,” Tashjian v. Republican Party of Connecticut, 479 U.S. 208, 214 (1986), and to

 “limit the association to those” who share similar political views, Democratic Party of U. S. v.

 Wisconsin ex rel. La Follette, 450 U.S. 107, 122 (1981). Courts have long recognized the

 importance of such private political association rights in the functioning of political parties,

 including the candidate selection process. As explained by the Supreme Court:

        In no area is the political association’s right to exclude more important than in its
        candidate-selection process. That process often determines the party’s positions on
        significant public policy issues, and it is the nominee who is the party’s ambassador
        charged with winning the general electorate over to its views. The First
        Amendment reserves a special place, and accords a special protection, for that
        process because the moment of choosing the party’s nominee is the crucial juncture

                                                    4
Case 1:16-cv-04809-LDH-RML Document 43 Filed 09/29/18 Page 5 of 9 PageID #: 1951



        at which the appeal to common principles may be translated into concerted action,
        and hence to political power.

 California Democratic Party v. Jones, 530 U.S. 567, 568 (2000) (internal citations omitted). For

 this reason, the Supreme Court has routinely rejected impermissible state intrusion into a party’s

 candidate selection process. For instance, in California Democratic Party v. Jones, the Supreme

 Court found unconstitutional a state law that “force[d] [a political party] to adulterate their

 candidate-selection process—the ‘basic function of a political party’—by opening it up to

 persons wholly unaffiliated with the party.” 530 U.S. 567, 581 (quoting Kusper v. Pontikes, 414

 U.S. 51, 58 (1973). In so finding, the Supreme Court stated that it could not “think of [any]

 heavier burden on a political party’s associational freedom” than the “forced association”

 imposed by the state’s law. Id. at 581–82. Similarly, in Seergy v. Kings Cty. Republican Cty.

 Comm., the Court refused to disturb a political party’s voting process related to “the promotion

 of Republican candidates” as it was an “internal affair[]” of the party as opposed to one

 implicating a “public electoral function.” 459 F.2d 308, 310, 315 (2d Cir. 1972). In sum, the

 Supreme Court has made clear that a political party is generally empowered to govern its

 candidate selection process as it wishes without state or judicial interference.

        This is not to say that there are no circumstances under which a political party’s selection

 of its nominees is subject to state scrutiny. Indeed, the Supreme Court has made plain that

 “when the State gives [a political] party a role in the election process,” the political parties’

 “First Amendment right to limit its membership as it wishes” is “circumscribed.” New York

 State Bd. of Elections v. Lopez Torres, 552 U.S. 196, 202–03 (2008). For example, “when the

 state grants political parties the right to nominate candidates and then gives those nominees

 special access to the ballot, the parties’ procedures constitute state action.” Montano v.

 Lefkowitz, 575 F.2d 378, 383 n.7 (2d Cir. 1978) (internal citations omitted). In other words, it is

                                                    5
Case 1:16-cv-04809-LDH-RML Document 43 Filed 09/29/18 Page 6 of 9 PageID #: 1952



 only in those rarest of cases where a political party’s processes bear a direct impact on the

 electoral process, such as access to the ballot, that the otherwise private activity of a political

 party implicates the public affairs of the state warranting intrusion. Seergy, 459 F.2d at 314

 (explaining that only “[i]n those rare instances where [a political party] perform[s] public

 electoral functions (e.g., the nomination of candidates to fill vacancies or to run in special

 elections, or the giving or consent to candidacies by non-members of the party)” does the

 political party’s actions “unquestionably play[] an integral part in the state scheme”).

          Against this backdrop, Plaintiff presses a § 1983 claim against Defendants on the theory

 that Defendants’ breach of their internal rules 3 governing the candidate-selection process

 violated her Fourteenth Amendment rights. (Am. Compl. ¶¶ 1, 201–44.) It is long-settled that to

 successfully prosecute a claim under § 1983, the alleged constitutional deprivation must have

 been “committed by a person acting under the color of state law.” Harrison v. New York, 95 F.




 3
   Plaintiff alleges that Defendants failed to abide by the following rules: (1) Rule 9: “The panel shall judge each
 candidate as either ‘Qualified’ or ‘Not qualified at this time.’ Of the Qualified Candidates the Panel shall report out
 a limited pool of recommended candidates based on the total number of vacancies for that judicial office (i.e., Civil,
 Supreme). The total pool shall be five (5) individuals per vacancy for each type of judicial office. For the purposes
 of determining the size of the pool, incumbent’s seats shall be included.”; (2) Rule 10: “A quorum shall consist of a
 least two-thirds (66 2/3%) of the current members in good standing. A sixty percent (60%) vote of the quorum is
 required for all decisions, except for the case of incumbent judges. Incumbent Judges seeking reelection to the same
 office shall be deemed qualified unless seventy-five (75%) of the quorum determines that the Judge should not be
 reported out as ‘Recommended.’ For the purposes of these rules Judges appointed to fill interim vacancies shall be
 deemed incumbent Judges. If a candidate is found qualified in any year, the candidate to be found qualified in any
 successive year need only be found qualified by a majority vote of the quorum.”; (3) Rule 20: “In the event that the
 sub-committee determines that there are particular areas of concern, the candidate will be orally apprised either by
 the Chair or a designated member of the sub-committee prior to being interviewed by the full Committee. The
 candidate will be requested to be prepared to address before the full Committee the areas of concern detailed in the
 written communication. The candidate shall be informed that he or she may bring to the interview of the full
 committee any materials that the candidate believes may be relevant to the issues. In the event, the candidate desires
 to provide additional written materials; the candidate must provide 24 copies of such materials to be distributed to
 the Committee at the interview of the full Committee.”; and (4) Rule 31.b: “If a candidate who has been found ‘Not
 qualified at this time’ decides to appeal, the candidate shall notify the Chair in writing within five business days of
 being informed of the Committee’s decision, the ‘appeal notice’. The appeal process consists of the following: . . . .
 The appeal shall be heard within two (2) weeks of the candidate’s notice of appeal. The candidate shall be informed
 within four business days of the appearance before the panel. The candidate shall then be given an additional two
 business days to withdraw his/her candidacy unequivocally and with prejudice to avoid publication of the
 Committee’s findings.” (Committee Rules, Ex. 9 (emphasis in original), ECF No. 26-9.)

                                                           6
Case 1:16-cv-04809-LDH-RML Document 43 Filed 09/29/18 Page 7 of 9 PageID #: 1953



 Supp. 3d 293, 321 (E.D.N.Y. 2015) (quoting Cornejo v. Bell, 592 F.3d 121, 127 (2d Cir. 2010);

 see also Fabrikant v. French, 691 F.3d 193, 206 (2d Cir. 2012) (“Because the United States

 Constitution regulates only the Government, not private parties, a litigant claiming that [her]

 constitutional rights have been violated must first establish that the challenged conduct

 constitutes state action.”). Plaintiff fails to make such a showing.

        In urging this Court to find that Defendants acted under color of state law, Plaintiff relies

 principally on Yassky v. Kings Cty. Democratic Cty. Comm., 259 F. Supp. 2d 210 (E.D.N.Y.

 2003). (See Pl.’s Opp. to Defs.’ Mot. to Dismiss (“Pl.’s Opp.”) at 15–16, ECF No. 40.) In

 Yassky, the plaintiffs, candidates who sought ballot access, brought a § 1983 claim alleging that a

 political party’s rule providing that “party members may witness petitions only in the district

 where they are enrolled to vote and reside” violated their rights under the First and Fourteenth

 Amendments. 259 F. Supp. 2d at 212–13. In opposing the plaintiffs’ claims, the defendants, a

 political party and its officials, argued that they were not subject to the plaintiffs’ § 1983 claim

 because they were not a state actor. Id. at 215–17. The court rejected the defendants’

 arguments, finding instead that “although political parties themselves have certain First

 Amendment associational rights . . . those rights do not allow the political parties to engage in

 conduct, directly related to ballot access, that would be unconstitutional if done by the State.” Id.

 at 216 (internal citations omitted). Put differently, because the rule at issue had the “undisputed

 effect of . . . mak[ing] it significantly more difficult for many Democratic Party candidates to

 gain access to the primary ballot” judicial intrusion was permissible. Id. at 217

        Here, Plaintiff has conceded that her allegations do not implicate a ballot access claim

 thereby rendering Yassky inapposite. (See Pl.’s Opp. at 16 (stating “Plaintiff does not make a

 true ballot access claim”).) Instead, Plaintiff’s “constitutional grievance is with the denial and



                                                   7
Case 1:16-cv-04809-LDH-RML Document 43 Filed 09/29/18 Page 8 of 9 PageID #: 1954



 disregard of mandatory rules and procedures of process promulgated under color of law.” (Id. at

 15.) However, Plaintiff fails to cite a single case where such grievance constituted a

 constitutional violation triggering the imposition of a state actor designation upon a political

 party. Instead, as Defendants aptly note, and despite Plaintiff’s bare statements to the contrary,

 this case is akin to New York State Bd. of Elections v. Lopez Torres, 552 U.S. 196 (2008). There,

 the plaintiffs alleged that New York state election law “burdened the rights of challengers

 seeking to run against candidates favored by the party leadership.” Lopez Torres, 552 U.S. at

 201. The Supreme Court noted that the plaintiffs’ “real complaint is not that they cannot vote in

 the election for delegates, nor even that they cannot run in that election, but that the convention

 process that follows the delegate election does not give them a realistic chance to secure the

 party’s nomination.” Id. at 205. In denying the plaintiffs’ claims, the Supreme Court reasoned:

          None of our cases establishes an individual’s constitutional right to have a “fair
          shot” at winning the party’s nomination. And with good reason. What constitutes
          a “fair shot” is a reasonable enough question for legislative judgment, which we
          will accept so long as it does not too much infringe upon the party’s associational
          rights. But it is hardly a manageable constitutional question for judges—especially
          for judges in our legal system, where traditional electoral practice gives no hint of
          even the existence, much less the content, of a constitutional requirement for a “fair
          shot” at party nomination. Party conventions, with their attendant “smoke-filled
          rooms” and domination by party leaders, have long been an accepted manner of
          selecting party candidates.

 Id. at 205–06. The same reasoning applies here. Assuming that Defendants failed to adhere to

 their internal rules governing the candidate selection process, this failure, as Plaintiff concedes,

 did not implicate ballot access. Rather, Plaintiff’s grievance is parallel to her not getting a “fair

 shot” at being nominated. Id. This is insufficient to deem Defendants’ actions as state actions.

 Therefore, Plaintiff’s constitutional claims fail. 4



 4
  Having determined that, as a gating issue, Defendants did not act under color of state law, the Court need not reach
 Defendants’ remaining arguments for dismissal. Fabrikant, 691 F.3d at 206 (“Because the United States

                                                           8
Case 1:16-cv-04809-LDH-RML Document 43 Filed 09/29/18 Page 9 of 9 PageID #: 1955



                                                   CONCLUSION

          For the foregoing reasons, Defendants’ motions to dismiss the amended complaint are

 GRANTED. 5

                                                                  SO ORDERED:

                                                                            /s/ LDH
                                                                  LASHANN DEARCY HALL
                                                                  United States District Judge


 Dated: Brooklyn, New York
        September 29, 2018




 Constitution regulates only the Government, not private parties, a litigant claiming that [her] constitutional rights
 have been violated must first establish that the challenged conduct constitutes state action.”). In addition, Plaintiff’s
 remaining counts are grounded in state law. As such, having dismissed Plaintiff’s federal claims, the Court declines
 to exercise supplemental jurisdiction over these remaining claims pursuant to 28 U.S.C. § 1367(c)(3). Thus, these
 claims are dismissed for lack of subject matter jurisdiction.
 5
   Plaintiff’s request to file a Second Amended Complaint is denied as repleading would be futile. See Roth v.
 CitiMortgage Inc., 756 F.3d 178, 183 (2d Cir. 2014) (“Leave to amend need not be granted where the proposed
 amendment would be futile.”); Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (“The problem with [the
 plaintiff’s] causes of action is substantive; better pleading will not cure it.”).

                                                             9
